DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.

Status of the Claims
Claim 2 has been cancelled. Claim 1 has been amended. Claims 3 – 19 are as previously presented. Claims 12 – 19 remain withdrawn. Therefore, claims 1 and 3 – 11 are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “vapor producing means for producing vapor,” “pressurized-air producing means for producing pressurized air,” “air-vapor delivering means for delivering air and vapor;”
Claim 10: “intercepting means for intercepting an air-vapor mixture.”
The claim limitation “vapor producing means for producing vapor” is being interpreted as a boiler or equivalent thereof. The claim limitation “pressurized-air producing means for producing pressurized air” is being interpreted as a pump or equivalent thereof. The claim limitation “air-vapor delivering means for delivering air and vapor” is being interpreted as a duct or equivalent thereof. The claim limitation “intercepting means for intercepting an air-vapor mixture” is being interpreted a flow regulator, non-return valve, electrovalve, or equivalent thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 7: “intercepting devices;”
Claim 11: “vapor intercepting device,” “air-vapor intercepting device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations “intercepting means” (claim 10) and “intercepting devices” (claims 7 and 11) are being interpreted as flow regulators, non-return valves, electrovalves, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 3 and 10 depend from claim 2. However, claim 2 has been cancelled. Therefore, claims 3 and 10 do not contain a reference to a claim previously set forth, as required by 35 U.S.C. 112(d). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, Examiner is interpreting claims 3 and 10 as depending from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grassia et al. (US 2016/0235243) in view of Giuliano (US 4,779,519).
Regarding claim 1, Grassia teaches a frothing device (1) to froth a beverage, comprising: 
vapor producing means for producing vapor (2) (see annotated Fig. 1); 
pressurized-air producing means for producing pressurized air (3) (see annotated Fig. 1); and 
air-vapor delivering means (4) (see annotated Fig. 1) for delivering air and vapor to the beverage, wherein said vapor producing means (2) and said pressurized-air producing means (3) are connected to a mixing component (see annotated Fig. 1, showing mixing component/venturi 111, within which vapor and air are mixed to produce combined ‘air-vapor’) for respectively feeding vapor and air to said mixing component, and said mixing component is connected to said air-vapor delivering means (4) to deliver air and vapor to the beverage (see annotated Fig. 1; [0099]-[0102]), and wherein said mixing component is provided with a pressure sensor (10) (“the frothing apparatus has a source of steam, a source of pressurized air, one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component” [0160]).
While Grassia discloses a mixing component as described above, Grassia does not expressly disclose wherein the mixing component is a tank.
Giuliano is directed toward an emulsifier assembly for preparing beverages such as cappuccino [Abstract]. Giuliano discloses a mixing component that is a tank (Figs. 1 – 3 show emulsion chamber 27, which corresponds to the claimed tank; vapor is fed to emulsion chamber 27 via steam delivery channel 3, and air is fed to emulsion chamber 27 via air intake line 9 [Col. 3, lines 48-53]).


    PNG
    media_image1.png
    708
    1039
    media_image1.png
    Greyscale
Fig. 1 of 2016/0235243

Regarding claim 3, Grassia does not expressly teach wherein said pressure sensor (10) comprises a pressure transducer or a pressure switch or 20a combination thereof. 
However, Grassia discloses pressure transducers associated with other components of the apparatus (for example, pressure sensor / transducer 1522, shown in Fig. 15, is coupled to vapor producing means / boiler 1520 [0170]).


Regarding claim 4, Grassia / Giuliano does not expressly teach wherein volume of the tank is at least 120 cc and no greater than 250 cc.  
However, Giuliano discloses a chamber / tank capable of holding a volume of liquid. The courts have held the following: In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP § 2144.04-IV-A.

Regarding claim 5, Grassia teaches wherein said pressurized-air producing means (3) includes a pump (11) connected to said mixing component through a duct (12) (see annotated Fig. 1), said duct being provided with at least one intercepting device comprising a flow regulator (13) or a 30non-return valve (14) or a combination thereof (see annotated Fig. 1; [0100]).  
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.

Regarding claim 6, Grassia teaches further comprising a temperature sensor (15) for detecting beverage temperature during frothing of the beverage (“the jug device including a temperature sensor element for measuring temperature of fluid within the jug” [0023]; the jug is element 116 [0100]).

Regarding claim 8, Grassia teaches the frothing device according to claim 5, further comprising a temperature sensor (15) for detecting beverage temperature during frothing of the beverage and a control unit (16) connected with at least said at least one intercepting device (9), said pump (11) and said temperature 15sensor (15) ("the jug device including a temperature sensor element for measuring temperature of fluid within the jug; temperature sensor element being coupled to processor element for enabling the processor element to transmit a signal indicative of a measured temperature to the control module" [0023]; "an electronic controller module within the body; the electronic controller module adapted to control operation of the heating element, pressurised air source and output control valve" [0022]).  

Regarding claim 9, Grassia teaches further comprising a pressure sensor (10) coupled to said mixing component, said control unit connected with said pressure sensor (10) ("the frothing apparatus has a source of steam, a source of pressurized air, one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component), and a control module coupled to the air pressure sensor for controlling the air source such that air pressure applied to the mixing device is sufficient to provide a pressure differential" [0160]).
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.

Regarding claim 10, Grassia does not expressly teach wherein said pressure sensor (10) is connected in series with intercepting means (8) for intercepting an air-vapor mixture in order to activate said intercepting means (8).
However, Grassia teaches “one or more air pressure sensors associated with ports on a mixing component (i.e. a venturi, an ejector or a T-junction component).” Grassia also teaches, in a different 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said pressure sensor (10) is connected in series with intercepting means (8) for intercepting an air-vapor mixture in order to activate said intercepting means (8). This allows for providing process control based on the measured pressure, as recognized by Grassia.

Regarding claim 11, Grassia teaches further comprising a drain (17) for condensed water, said drain coupled to at least one of said tank (6), a vapor intercepting device (9) and an air-vapor intercepting device (Fig. 16 shows elements that are common to Fig. 1, but are labeled in Fig. 16: element 1617 is an overflow path (drain) shown coupled to valve 1640 (vapor intercepting device, corresponding to element 110 of Fig. 1)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grassia / Giuliano in view of Dollner et al. (US 2013/0145936).
Regarding claim 7, Grassia teaches further comprising: a connecting duct (5) connecting said vapor producing means (2) to said mixing component (see annotated Fig. 1); a further connecting duct (7) connecting said mixing component to said air-vapor delivering means (4) (see annotated Fig. 1) and an intercepting devices (8, 9) arranged on said connecting duct (see annotated Fig. 1; [0099]-[0102]).
It is noted that Grassia does not expressly disclose wherein the mixing component is a tank, as described in the rejection of claim 1. However, Giuliano discloses a mixing component that is a tank, as described in the rejection of claim 1.
Grassia does not expressly teach an intercepting device arranged on said further connecting duct.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an intercepting device arranged on a further connecting duct. The intercepting device allows for desired fluid control.

Response to Arguments
Applicant’s arguments, see pages 7 – 9, filed 10 December 2021, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment and newly-found prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/E.M.S./Examiner, Art Unit 3761         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761